Citation Nr: 0635813	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as due to pneumonia, measles, and scarlet fever.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from May 1944 to July 1946.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  

In November 2003, the Board remanded this matter.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's current pulmonary disorders are related to 
service.    


CONCLUSION OF LAW

A lung disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Service Connection

In May 1970, the veteran claimed service connection for a 
lung disorder, which he maintained he incurred as a result of 
pneumonia, measles, and scarlet fever he experienced while on 
active duty.  In an unappealed May 1970 rating decision, the 
RO denied the veteran's claim for the lack of evidence 
showing a current disability.  In February 2002 the veteran 
filed a claim to reopen this service connection claim.  In 
the November 2002 rating decision currently on appeal, the RO 
denied his claim.  For the reasons set forth below, the Board 
disagrees with the RO's decision, and finds service 
connection warranted in this matter.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

The record is clear that the veteran has a current pulmonary 
disorder.  A February 2005 VA medical opinion noted the 
veteran's "current pulmonary problems" and a scar on his 
lung from previous pneumonia, an October 2004 VA examiner 
noted a history of recurrent pneumonia and asthma, and in a 
letters received in May 2003 and September 2004, the 
veteran's private physician noted his treatment of the 
veteran since 1958 for "respiratory conditions" to include 
asthma, bronchitis, and pneumonia.  As no medical evidence of 
record challenges these diagnoses, the Board finds that the 
record supports the first Pond element here.  Pond, 12 Vet. 
App. at 346.     

The record is also clear that the veteran experienced a 
pulmonary disorder while in service.  Service medical records 
show that the veteran incurred right lower-lobe broncho-
pneumonia in 1944.  As such the second Pond element is 
satisfied here.  Pond, 12 Vet. App. at 346.     

With regard to the third element of Pond, the Board finds the 
record unclear.  There is a conflict in the medical evidence 
on the issue of whether the in-service pulmonary disorders 
relate to the current pulmonary disorders.  

One the one hand, the veteran's private physician provides a 
nexus opinion between service and current disorders, as does 
the October 2004 VA compensation examiner.  The Board finds 
these opinions of probative value, moreover.  The private 
physician has treated the veteran since 1958, and presumably 
is familiar with the veteran, and with his healthcare issues.  
And the October 2004 examiner personally examined the veteran 
and reviewed the claims file before rendering a nexus opinion 
that the veteran's "lung condition more than likely 
initiated during ... service time and has escalated due to 
recurrent pneumonias."  On the other hand, the VA physician 
rendering the February 2005 opinion is, unlike the private 
and February 2005 examiners, a specialist (pulmonologist) on 
matters involving the lungs.  This examiner did not 
personally examine the veteran as the others did, but he did 
review the claims file, and he did issue a clear opinion that 
service and current disorders are not related.  In sum, the 
Board finds each of the opinions of record addressing the 
third Pond element to be of probative value here.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).    

The RO fulfilled its duty to provide the veteran with medical 
examination to assist in the development of his claim.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (VA must provide 
medical examination conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
But, even with the resulting evidence, the Board cannot find 
that the evidence preponderates against the veteran's claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, the 
Board finds the evidence in relative equipoise.  This is 
therefore an appropriate case in which to invoke VA's 
doctrine of reasonable doubt.  As such, the Board grants the 
veteran the benefit of the doubt surrounding his service 
connection claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of an in-
service pulmonary disorder is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


